           Case 2:20-cv-04552-MMB Document 29 Filed 02/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOSEPH CASALE                                               CIVIL ACTION

          v.                                                 NO. 20-4552

 LOCAL 158 CARPENTER’S UNION 1803
 and UNITED BROTHERHOOD OF
 CARPENTERS AND JOINERS OF
 AMERICA and CARPENTERS BENEFIT
 FUNDS OF PHILADELPHIA

               ORDER RE MOTION FOR JUDGMENT ON THE PLEADINGS

        AND NOW, this 26th day of February, 2021, after careful consideration of Defendant

Carpenter’s Benefit Funds of Philadelphia’s Motion for Judgment on the Pleadings (ECF 17),

Plaintiff Joseph Casale’s Response (ECF 20), Defendant’s Reply (ECF 21), and the parties

supplemental briefing (ECF 25, 27), and for the reasons stated in the attached memorandum, it is

hereby ORDERED that Defendant’s Motion is GRANTED.




                                                               BY THE COURT:


                                                               s/ Michael M Baylson
                                                               MICHAEL M. BAYLSON, U.S.D.J.


O:\CIVIL 20\20-4552 Casale v Carpenters Union\20cv4552 Order Re MJP.docx




                                                         1
